STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
ROBERT JAMES RAGLAND                           NO.   2022 CW 0164

VERSUS
KATHERINE DIAMOND RAGLAND                      MARCH 11, 2022


In Re:     Katherine Diamond Ragland, applying for supervisory
           writs, Family Court in and for the Parish of East
           Baton Rouge, No. 209479.


BEFORE:    GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT DENIED.

                                 JMG
                                  GH
                                 WRC




COURT OF APPEAL, FIRST CIRCUIT




                      COURT
          FOR THE COURT